Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

WHEREAS Jim C. McGehee (“McGehee”) has tendered his resignation as the Executive
Vice President and Manager of SBU Group of Cutter & Buck Inc. (“Cutter & Buck”
or the “Company”) effective on December 8, 2004, and his resignation as an
employee effective as of December 31, 2004;

AND WHEREAS McGehee and Cutter & Buck will mutually agree on the nature and
scope of any services to be performed by McGehee from the date hereof through
December 31, 2004;

AND WHEREAS McGehee and Cutter & Buck desire to settle and resolve all possible
disputes between them arising out of McGehee’s employment, his resignation as an
officer and his separation from employment, and to memorialize their agreement
regarding certain post-termination obligations assumed by McGehee;

THEREFORE it is now agreed as follows:

1.   Confidentiality of Agreement.   The parties agree to keep this Agreement
confidential and not to disclose any information contained in this Agreement,
including the existence or substance of the separation benefits provided to
McGehee, except to (i) McGehee’s personal attorney and tax or financial advisor,
(ii) within Cutter & Buck’s management, (iii) as required by law, or (iv) as
Cutter & Buck deems appropriate to comply its obligations under with federal or
state securities laws, including, without limitation, any obligation to file
this document with the Securities and Exchange Commission. The parties agree to
inform each individual to whom disclosure is made under this paragraph of the
confidentiality provisions in this Agreement.

2.   Representation Regarding Conduct.   McGehee represents that he has not
knowingly participated in any: (i) intentional wrongdoing or misrepresentation
or (ii) breach of any duty to Cutter & Buck or to any shareholder, investor,
customer, vendor, employee or governmental regulator. Cutter & Buck represents
that it has not knowingly participated in any: (i) intentional wrongdoing or
misrepresentation or (ii) breach of any fiduciary duty to McGehee. McGehee
acknowledges that, notwithstanding his departure as an officer and employee, he
has an obligation to avoid buying or selling Cutter & Buck stock on the basis of
material nonpublic information.

3.   Agreement Not Admission.   This Agreement is not an admission by either
party that he or it (or any of its employees), respectively, has violated any
law or failed to fulfill any duty to the other.

4.   Resignation of Position; Transition of Employment Duties Through And After
Separation Date.   McGehee hereby acknowledges that he ceased to be Executive
Vice President and Manager of SBU Group on December 8, 2004 and will cease to be
an employee on December 31, 2004, and that he has executed the form of
resignation as Vice President attached hereto as Exhibit A. McGehee acknowledges
that upon receipt of his regular salary and benefits through December 31, 2004,
less all lawful and required deductions, which includes an accommodation for all
of his accrued and unused vacation pay, he will have received all wages,
benefits, bonuses, incentive compensation or other compensation due to him from
Cutter & Buck through December 31, 2004. McGehee agrees to cooperate and provide
information and assistance to Cutter & Buck management, as and when reasonably
requested, both before and after his Separation Date, but the nature and timing
of such requests (if any) shall not impose any undue hardship on McGehee or
cause him to bear any unreimbursed reasonable expense.

5.   Status of COBRA Rights and Options.   McGehee’s rights under COBRA shall be
the same as any other terminating employee. McGehee’s rights under the Stock
Option Plans and the Employee Stock Purchase Program shall be the same as any
other terminating employee. Accordingly, McGehee acknowledges that he has no
other options or rights to purchase or acquire shares of Cutter & Buck stock
except as set forth on Exhibit B to this Agreement and that said rights to
purchase must be exercised in


--------------------------------------------------------------------------------


accordance with the applicable plans and will expire ninety (90) days after his
termination date of December 31, 2004.

6.   Separation Benefits to McGehee.   In consideration of the release provided
by McGehee and conditioned on his compliance with the noncompetition,
nonsolicitation and nonhire obligations assumed by him herein, as well as other
performances by McGehee as set forth in this Agreement, and conditioned on
McGehee not revoking his ADEA release, Cutter & Buck also agrees to provide
McGehee with the following separation benefits, which McGehee acknowledges are
in excess of any wages, benefits or other compensation due to him from
Cutter & Buck as follows:  Cutter & Buck will pay McGehee at the rate of Twenty
Thousand Four Hundred Forty-five Dollars ($20,445) per month for the period
January 1, 2005 through September 30, 2005, which payments shall be made no
later than the 5th day of each month.

Notwithstanding the foregoing, the payments to be provided to McGehee pursuant
to this Section 6 shall be conditioned upon McGehee’s full and absolute
compliance with the terms of this Agreement, including, without limitation, the
terms of Sections 8, 9, 10 and 11 hereof. Any declaration by a court or
arbitrator, in the form of a preliminary injunction, after appropriate notice
and hearing that McGehee has likely violated his obligations under this
Agreement will result in the suspension of payments to him. A final judgment,
including appeals, in favor of Cutter & Buck will serve to release Cutter & Buck
from any obligation to make further payments under this Agreement or otherwise,
in addition to affording Cutter & Buck any other remedies provided by law or
equity.

7.   Releases.

a.   McGehee’s Release.   In exchange for the separation benefits provided for
herein, and except for the obligations assumed by Cutter & Buck herein, McGehee
and Konny McGehee, his spouse, individually and on behalf of their marital
community (collectively “McGehee”), release and forever discharge Cutter & Buck,
its successors and assigns, along with all of its directors, trustees, officers,
shareholders, employees, corporate affiliates, attorneys or agents from any and
all claims, demands or causes of action of any nature whatsoever, whether known
or unknown, arising from or in any way connected with McGehee’s status as an
employee, shareholder, officer or other relationship with Cutter & Buck, whether
based in tort, contract, or any federal, state or local law, statute or
regulation. The parties represent and warrant that no promise or inducement has
been offered except as set forth in this Agreement; that this Agreement is
executed without reliance upon any statement or representation by either party
to the other regarding the nature and extent of any liability of one to the
other. EXCEPT AS EXPRESSLY SET FORTH HEREIN, McGEHEE SPECIFICALLY UNDERSTANDS
THAT BY EXECUTING THIS AGREEMENT, HE IS GIVING UP ANY AND ALL RIGHTS AND CLAIMS
HE MAY HAVE AGAINST CUTTER & BUCK WITH RESPECT TO EVENTS OCCURRING ON OR BEFORE
THE EXECUTION OF THIS AGREEMENT, INCLUDING UNKNOWN CLAIMS. McGehee specifically
understands that he is not entitled to any other compensation, benefit or
payment from Cutter & Buck other than that expressly set forth in this
Agreement. McGehee acknowledges that he has had an opportunity to consult with
counsel prior to signing this Agreement and that he signed this Agreement only
after full reflection and analysis. Specifically included in this release, but
not by way of limitation, is any claim for wrongful discharge, breach of
contract, defamation, mental distress, or employment discrimination, including
but not limited to claims arising under the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans With Disabilities Act, the Family Medical Leave Act or the
Washington Law Against Discrimination, based on age, gender, disability or any
other protected category, as well as any claims under the Employee Retirement
Income Security Act. McGehee warrants and agrees that he has not and will not
file any claim for damages, lawsuit or any other action against Cutter & Buck,
its Board of Directors, or any Cutter & Buck officer or

2


--------------------------------------------------------------------------------


employee with respect to the foregoing, and that he has not assigned any such
claim or cause of action to any other person.

Notwithstanding the foregoing, McGehee reserves and retains any and all rights
of indemnification with respect to his prior position as an officer or employee
of Cutter & Buck, including any such right under Cutter & Buck’s Articles of
Incorporation, Bylaws or any insurance policy with respect thereto. McGehee
acknowledges that Cutter & Buck’s prior Directors’ and Officers’ Insurance
carrier has rescinded that policy and that Cutter & Buck is challenging the
carrier’s rescission.

Notwithstanding the foregoing, McGehee’s release of claims shall not extend to
the obligations assumed by Cutter & Buck in this Agreement or any claim for
damage arising from any falsity in Cutter & Buck’s representation in Section 2
of this Agreement.

b.   ADEA Release by McGehee.   McGehee acknowledges that he is knowingly and
voluntarily waiving and releasing any rights that he may have under the Age
Discrimination in Employment Act (“ADEA”). McGehee also acknowledges that the
consideration given for this Agreement is in addition to anything of value to
which he was already entitled. McGehee further acknowledges that he has been
advised by this writing, as required by the ADEA, that: (i) this Agreement does
not apply to any rights or claims that may arise after the execution date of
this Agreement; (ii) McGehee should consult with an attorney prior to executing
this Agreement; (iii) McGehee has twenty-one (21) days to consider this
Agreement (although he may choose to voluntarily execute this Agreement earlier
and to waive such period of consideration); (iv) McGehee has seven (7) days
following the execution of this Agreement to revoke the Agreement by written
notice to Theresa Treat, Vice President and Manager of Human Resources; and
(v) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after this Agreement
is executed by McGehee (“Effective Date”). Nothing in this Agreement prevents or
precludes McGehee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law.

c.   Cutter Buck’s Release.   In exchange for McGehee’s release and other
performance obligations assumed herein, and except as set forth elsewhere in
this Agreement, Cutter & Buck, including its successors and assigns, releases
and forever discharges McGehee from any and all claims, demands or causes of
action of any nature whatsoever, whether known or unknown, arising from or in
any way connected with McGehee’s employment with Cutter & Buck, whether based in
tort, contract, or any federal, state or local law, statute or regulation
arising through the date of this Agreement. Notwithstanding the foregoing,
Cutter & Buck’s release of claims shall not extend to the obligations assumed by
McGehee in this Agreement, any claim for damage arising from any falsity in
McGehee’s representation in Section 2 of this Agreement or any outstanding
advance made by Cutter & Buck on McGehee’s behalf in connection with a grant of
Cutter & Buck restricted stock. Upon payment of Nineteen Thousand One Hundred
Dollars ($19,100.00) advanced in connection with prior grants of restricted
stock, Cutter & Buck will release to McGehee all certificates representing
McGehee’s shares of Cutter & Buck stock.

8.   Return of Company Property.   McGehee represents that on or before
December 31, 2004, he will return to Cutter & Buck all property and equipment
furnished to or prepared by McGehee or his subordinates in the course of or
incident to his employment by Cutter & Buck, including, without limitation, all
books, manuals, records, reports, notes, contracts, lists and other documents or
materials, or copies thereof (including computer files), the master key, company
credit cards, computer equipment, agreements and all other proprietary
information and property belonging to or relating to the business of
Cutter & Buck or any affiliate. McGehee’s obligation under this Agreement
precludes him from keeping

3


--------------------------------------------------------------------------------


any copies of Cutter & Buck’s property or documents without Cutter & Buck’s
express written permission for each such item of which he wishes to retain a
copy.

9.   Confidential Information; Trade Secrets; Intellectual Property.   McGehee
warrants and represents that he has not knowingly and intentionally, other than
in the interests of Cutter & Buck, and will not in the future disclose or use
confidential information related to Cutter & Buck’s customers, personnel,
designs, pricing, marketing plans, budgets, strategies, financial or other
proprietary information that is not otherwise available to the general public,
including but not limited to information covered under the Uniform Trade Secrets
Act, RCW 19.108 et seq., and that he will at all times continue to keep all such
information confidential. McGehee further warrants and represents that during
his term of employment he was in compliance with the following, and following
his term of employment, he will continue to comply (as applicable) as follows:

(a)    McGehee acknowledges that the Company’s business and future success
depend upon the preservation of the trade secrets and other confidential
information of the Company and its suppliers and customers (the “Secrets”). The
Secrets may include, without limitation, existing and to-be-developed or
acquired product designs, new product plans or ideas, market surveys, the
identities of past, present or potential customers, business and financial
information, pricing methods or data, terms of contracts with present or past
customers, proposals or bids, marketing plans, personnel information, procedural
and technical manuals and practices, servicing routines, and parts and supplier
lists proprietary to the Company or its customers or suppliers, and any other
sorts of items or information of the Company or its customers or suppliers which
are not generally known to the public at large. McGehee agrees to protect and to
preserve as confidential during and after the term of his employment all of the
Secrets at any time known to McGehee or in his/her possession or control
(whether wholly or partially developed by McGehee or provided to McGehee, and
whether embodied in a tangible medium or merely remembered).

(b)   McGehee shall mark all items containing any of the Secrets with prominent
confidentiality notices acceptable to Cutter & Buck. McGehee shall neither use
nor allow any other person to use any of the Secrets in any way, except for the
benefit of the Company and as directed by McGehee’s supervisor. All material
containing or disclosing any portion of the Secrets shall be and remain the
property of the Company, shall not be removed from the Company’s premises
without specific consent from an officer of the Company, and shall be returned
to the Company upon the termination of McGehee’s employment. At such time,
McGehee shall also assemble all materials in his possession or control which
contain any of the Secrets, and promptly deliver such items to the Company.

(c)    All ownership, copyright, patent, trade secrecy and other rights in all
works, designs, inventions, ideas, manuals, improvements, discoveries,
processes, customer lists or other properties (the “Intellectual Properties”)
made or conceived by McGehee during the term of his/her employment by the
Company shall be the rights and property solely of the Company, whether
developed independently by McGehee or jointly with others, and whether or not
developed or conceived during regular working hours or at the Company’s
facilities, and whether or not the Company uses, registers, or markets the same.

(d)   In accordance with the Company’s policy and RCW 49.44.140 and RCW
49.44.150, this Section 9 (other than Subsection 9(e)) does not apply to, and
McGehee has no obligation to assign to the Company, any invention for which no
Company trade secrets and no equipment, supplies, services, or facilities of the
Company were used and which was developed entirely on McGehee’s own time,
unless: (i) the invention relates directly to the business of the Company,
(ii) the invention relates to actual or demonstrably anticipated research or
development work of the Company, or (iii) the invention results from any work
performed by McGehee for the Company.

4


--------------------------------------------------------------------------------


(e)    If and to the extent that McGehee has made use, in the course of his
employment with Cutter & Buck, of any items or Intellectual Properties
previously developed by McGehee or developed by McGehee outside of the scope of
employment with Cutter & Buck, McGehee hereby grants the Company a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license (with right to
sublicense) to make, use, sell, copy, distribute, modify, and otherwise to
practice and exploit any and all such items and Intellectual Properties.

(f)    McGehee will assist the Company as reasonably requested during and after
the term of his employment to further evidence and perfect, and to enforce, the
Company’s rights in and ownership of the Intellectual Properties covered hereby,
including without limitation, the execution of additional instruments of
conveyance and assisting the Company with applications for patents or copyright
or other registrations.

(g)    McGehee warrants that any and all items, technology, and Intellectual
Properties of any nature developed or provided by McGehee during his employment
and in any way for or related to the Company will be original to McGehee and
will not, as provided to the Company or when used and exploited by the Company
and its contractors and customers and its and their successors and assigns,
infringe in any respect on the rights or property of McGehee or any third party.
McGehee did not, while an employee, without the prior written approval of the
Company, use any equipment, supplies, facilities, or proprietary information of
any other party. McGehee warrants that McGehee was fully authorized to enter
into employment with the Company and to perform his obligations as an employee,
and under this Section 9, without conflicting with any of McGehee’s other
commitments, agreements, understandings or duties, whether to prior employers or
otherwise. McGehee will indemnify the Company for all losses, claims, and
expenses (including reasonable attorneys’ fees) arising from any breach of by
him of this Section 9.

10.   Noncompetition; Nonsolicitation; and Nonhiring.

a.   Noncompetition.   McGehee agrees that from the date hereof and through and
including September 30, 2005, McGehee will not in any capacity, directly or
indirectly, engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing or control of, be
employed by, associated with, or in any manner connected with, lend his name or
any similar name to, lend his credit to, render services or advice to, or assist
others to engage in or own a material interest in any business or activity that
is, or is preparing to be, in competition with Cutter & Buck, its subsidiaries
or licensees with respect to any product or any service sold or provided by
Cutter & Buck directly or through a subsidiary or a licensee of the
Cutter & Buck brand in any geographical area in which such product or service is
sold or is actively engaged in, including, without limitation, any business or
enterprise that designs, sources, produces, markets or distributes men’s or
women’s sportswear which is sold through golf pro shops, resorts, corporate
accounts, specialty retail stores, international distributors or licensees.

b.   Nonsolicitation of Customers, Etc.    McGehee further agrees that from the
date hereof and through and including September 30, 2005, he will not, directly
or indirectly, call on, reveal the name of or otherwise solicit, accept business
from or attempt to entice away from Cutter & Buck or its subsidiaries any actual
or identified potential customer of Cutter & Buck or its subsidiaries, nor will
he assist others in doing so. McGehee further agrees that through and including
September 30, 2005, he will not induce or attempt to induce any customer,
supplier, licensee, shareholder, investor or business relation of Cutter & Buck
to sever or diminish its relationship with the Company or refrain from doing
business with the Company, its subsidiaries or its licensees or, in any way,
interfere with the relationship between Cutter & Buck and any customer,
supplier, licensee, shareholder, investor or business relation of Cutter & Buck.

5


--------------------------------------------------------------------------------


c.   Nonsolicitation and Nonhiring of Employees and Others.   McGehee further
agrees that from the date hereof and through and including December 31, 2005, he
will not, directly or indirectly, for himself or any other person or entity: 
(i) induce or attempt to induce any employee, consultant, independent sales
representative or independent contractor of Cutter & Buck to leave the employ of
or terminate his, her or its contract with Cutter & Buck; (ii) in any way
interfere with the relationship between Cutter & Buck and any employee,
consultant, independent sales representative or independent contractor of
Cutter & Buck; or (iii) employ, or otherwise engage as an employee, consultant,
independent sales representative or independent contractor or otherwise, any
employee, consultant, independent sales representative or independent contractor
of Cutter & Buck or its subsidiaries.

11.   Nondisparagement and Cooperation.   The parties agree that they will not
disparage each other or their respective officers, board members, directors,
employees, customers or agents in any way now or in the future. McGehee will
cooperate with and make himself available to Cutter & Buck and its counsel, with
regard to any dispute or litigation with any third party, provided that both
parties understand and agree to provide McGehee with flexibility as to
scheduling, so as to protect against significant interference with new
employment possibilities and/or responsibilities. McGehee shall not be paid for
his time prior to September 30, 2005, but the Company shall pay a reasonable
amount for such time, if any, following September 30, 2005.

12.   Savings Provision.   McGehee acknowledges that the covenants in
Sections 8, 9, 10 and 11 are necessary and reasonable to protect Cutter & Buck
in the conduct of its business and that compliance with such covenants will not
prevent him from pursuing his livelihood. However, should any court find that
any provision of such covenants is unreasonable, invalid or unenforceable,
whether in period of time, geographical area or otherwise, then in that event,
the parties hereby agree that such covenants shall be construed, interpreted and
enforced to the broadest extent still possible to be enforced in accordance with
applicable law. If any other provision of this Agreement is held to be invalid
or unenforceable to any extent in any context, it shall likewise nevertheless be
enforced to the fullest extent allowed by law in that and other contexts, and
the validity and force of the remainder of this Agreement shall not be affected
thereby.

13.   No Limitation on Testimony.   Nothing in this Agreement shall serve to
prevent McGehee from providing truthful testimony to governmental, regulatory or
self-regulatory authorities.

14.   Remedies.   The obligations of confidentiality, nondisparagement,
nonsolicitation and nonhiring provided in this Agreement are material parts of
the consideration and inducement to the parties. Further, the parties agree that
the harm from any breach of obligations under this Agreement may be wholly or
partially irreparable. Accordingly, in the event of an actual or threatened
violation a party shall be entitled to seek an injunction obtainable in any
court of competent jurisdiction where a violation or threat of violation has
occurred or is occurring. Nothing herein shall be construed as prohibiting the
parties from pursuing any other remedies available for such violation or
attempted violation, including the recovery of damages. If any bond is required
in connection with such enforcement, the parties agree that a reasonable value
of such bond shall be $5,000. Upon a finding of a violation by McGehee, any
amounts received by McGehee or by any other through McGehee in breach of this
Agreement shall be deemed by the court to be held in constructive trust for the
benefit of Cutter & Buck.

15.   Assignment.   Each party warrants that he or it is the true party in
interest and fully authorized to execute this Agreement. McGehee’s duties
hereunder are personal to him and are not assignable to others, but McGehee’s
obligations hereunder will bind his heirs, successors, and assigns; however, for
estate planning purposes or otherwise, he may assign his right to payment
hereunder and the right to payment shall inure to the benefit his heirs,
successors and permitted assigns. Cutter & Buck may assign its rights

6


--------------------------------------------------------------------------------


under this Agreement, along with the assumption of its obligations hereunder,
only in connection with any merger or consolidation of the Company or any sale
of all or any portion of the Company’s assets (including, without limitation,
any division or product line).

16.   General.   This Agreement constitutes the exclusive agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings of the parties. No waiver of or forbearance to
enforce any right or provision hereof shall be binding unless in writing and
signed by the party to be bound, and no such waiver or forbearance in any
instance shall apply to any other instance or to any other right or provision.
No term hereof shall be construed to limit or supersede any other right or
remedy of the Company under applicable law with respect to the protection of
trade secrets or otherwise.

17.   Choice of Law / Attorney Fees.   This Agreement will be governed by the
local laws of the State of Washington without regard to its rules regarding
conflicts of laws, except to the extent superseded by federal law, including
ERISA. The prevailing party in any proceeding with respect to this Agreement
shall be entitled to reasonable attorneys’ fees and costs incurred in connection
with such proceeding.

18.   Dispute Resolution.   Except for actions in any court of competent
jurisdiction for temporary, preliminary or permanent injunctive relief to compel
compliance with the terms of Sections 8, 9, 10 and 11, any disputes or claims
that may arise for alleged breaches of this Agreement shall be decided by final
and binding arbitration under the auspices of Judicial Dispute Resolution in
King County, Washington.

[Intentionally blank]

7


--------------------------------------------------------------------------------


19.   Knowing and Voluntary Waiver; Advice of Counsel.   McGehee acknowledges
that he has been advised to consult with an attorney, and has had the
opportunity to do so, before signing this Agreement, which McGehee has been
given a reasonable period of time to consider.

CUTTER & BUCK INC.

/s/ JIM C. MCGEHEE

 

By:

/s/ WILLIAM B. SWINT 

Jim C. McGehee, individually and on behalf of his marital community

 

 

William B. Swint
Title: Interim Chief Executive Officer

 

 

 

 

Date: December 9, 2004

 

 

Date: December 9, 2004

/s/ KONNY MCGEHEE

 

 

 

Konny McGehee, individually and on behalf of her marital community

 

 

 

 

 

 

 

Date: December 9, 2004

 

 

 

 

8


--------------------------------------------------------------------------------


EXHIBIT A

December 8, 2004

To:  The Board of Directors of Cutter & Buck Inc.

The undersigned, Jim C. McGehee, hereby resigns as Executive Vice President and
Manager SBU Group effective immediately, and as an employee of Cutter & Buck
Inc., effective as of December 31, 2004.

 

/s/ JIM C. MCGEHEE

 

Jim C. McGehee

 

9


--------------------------------------------------------------------------------


EXHIBIT B*

Jim C. McGehee—Option Summary as of December 31, 2004

Grant Date

 

 

 

Number

 

Options Granted

 

Exercise Price

 

Amount Vested
and Exercisable
as of 12/31/04

 

03/12/1996

 

 

0076

 

 

 

22,500

 

 

 

$

7.17

 

 

 

11,250

 

 

06/11/1997

 

 

0077

 

 

 

11,844

 

 

 

$

10.00

 

 

 

11,844

 

 

09/26/1997

 

 

0078

 

 

 

10,656

 

 

 

$

13.67

 

 

 

10,656

 

 

06/02/1998

 

 

0079

 

 

 

11,250

 

 

 

$

13.79

 

 

 

11,250

 

 

09/16/1999

 

 

0005

 

 

 

12,000

 

 

 

$

13.75

 

 

 

12,000

 

 

12/15/2000

 

 

0279

 

 

 

30,000

 

 

 

$

7.81

 

 

 

15,000

 

 

05/10/2001

 

 

0426

 

 

 

25,000

 

 

 

$

5.78

 

 

 

18,750

 

 

02/15/2002

 

 

0435

 

 

 

22,500

 

 

 

$

6.11

 

 

 

11,250

 

 

04/30/2002

 

 

0529

 

 

 

7,500

 

 

 

$

6.29

 

 

 

3,750

 

 

09/20/2002

 

 

0537

 

 

 

20,000

 

 

 

$

3.31

 

 

 

20,000

 

 

05/19/2003

 

 

0598

 

 

 

12,000

 

 

 

$

3.99

 

 

 

7,000

 

 

 

 

 

 

 

 

 

185,250

 

 

 

 

 

 

 

132,750

 

 



--------------------------------------------------------------------------------

*                    This Exhibit B fairly and accurately reflects the status of
options to the best of the parties’ knowledge. The parties agree to conform this
Exhibit B to correct any inaccuracies or scrivener’s errors.

 

10


--------------------------------------------------------------------------------